NORTHCUTT, Judge.
Charles Carlos Wilson appeals the order of the trial court denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Wilson claimed that he had not been awarded the proper credit against his prison sentence for the time he spent in the county jail on trial court case number 98-05363. By our calculations, Wilson should have been *654awarded 109 days’ jail credit rather than the 108 days he was awarded. We reverse that portion of the order denying Wilson’s jail credit claim on trial court ease number 98 05363, and we remand with instructions to the trial court to award Wilson 109 days’ jail credit on that case. We affirm the order of the trial court in all other respects.
Affirmed in part, reversed in part, and remanded.
WHATLEY, A.C.J., and SALCINES, J., Concur.